DETAILED ACTION

1.	This Office action is responsive to the application filed 01/18/2020.  The Drawings are accepted by the Examiner.  Claims 1-20 are presented for examination.  Copies of eight (8) pages of the IDS(s) including PTO-forms 1449/SB/08A are attached to this Office action.     If any copies are missing please notify the examiner in response to this action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. section 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hale et al. (US 20160364337).
1. A data storage device, comprising a controller  (corresponds to circuitry including “SSD controller 208”, see Fig. 2, [0026] and throughout) and a plurality of storage blocks, each storage block consisting of an idle storage block and a non-idle storage block (corresponds to “blocks”, see [0017] and throughout; the claimed “idle storage block” can correspond to “free blocks” and “non-idle storage block”  corresponds to not free blocks, see [0051],[0052]), the controller connecting to each storage block respectively, wherein 
(corresponds to “controller 208 and include…(hardware and firmware)”, see [0003]) according to a comparison between a storage distribution state of the storage block and a first threshold value to configure the idle-storage block as an SLC block or an XLC block (corresponds to “controller 208 can operate the second portion of the memory as MLC memory upon the quantity  of program operations performed…meeting or exceeding a particular threshold)…quantity of blocks in the second portion having data stored therein meeting or exceeding a particular threshold (e.g., a particular quantity of blocks)”, see [0039]; see also [0053], [0054], [0056] and [0057]); corresponds to SLC block or MLC block, see throughout); the storage block is configured to correspondingly adjust the storage distribution state according to the self-adapting adjustment instruction to store written data in the SLC block or the XLC block (corresponds to writing data into SLC and/or MLC memory blocks, see throughout).

	Independent claims 8 and 14 define embodiments similar in scope to that of claim 1 and are rejected accordingly.
	The remaining dependent claim features are expressly or inherently found in the applied art.  

Any response to this action should be mailed to:

Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jack Lane whose telephone number is 571 272-4208.  The examiner can normally be reached on Mon-Fri 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/
Primary Examiner, Art Unit 2139